DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3, 6-8, 11-15, and 19-31 are pending.
Claims 19-23 remain withdrawn from consideration as directed to non-elected inventions.
Claims 1, 3, 6-8, 11-15, and 24-31 are presented for examination.
Claims 1, 3, 6-8, 11-15, and 24-31 are rejected.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-8, 11-15, and 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over Erkenbrecher (U.S. PGPub. 2011/0177145) in view of Antonoplos (U.S. 6,551,555), Ignacio (U.S. 6,287,518), and Pegelow (U.S. PGPub. 2007/0197416).
Applicants’ claims are directed to powder compositions “consisting essentially of” a hydrogen peroxide source, an acetyl source, and a peracetic acid bleachable dye which is “configured to generate and indicate an initial achievement of a biocidally effective concentration of peracetic acid…being a substantial removal of color generated by said peracetic acid bleachable dye.”  The phrase in claim 1 indicating that the composition is one “configured to generate and indicate an initial achievement of a biocidally effective concentration of peracetic acid…being a substantial removal of color generated by said peracetic acid bleachable dye” is more akin to language describing uses which a composition is “capable of.”  See Aspex Eyewear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335, 1349 (Fed. Cir. 2012).  “A patent applicant is free to recite features of an apparatus either structurally or functionally . . . Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk.” In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997) (once the Examiner finds that the prior art structure would be capable of performing all of the functions claimed, the burden shifts to the applicant to show this this is not the case.)  In a similar yet distinct vein, concerning the language prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (indicating that "products of identical chemical composition cannot have mutually exclusive properties.").  A composition addressing the limitations of Claim 1 will be presumed to address the descriptive classification set forth by Claim 18, as Claim 18 fails to recite additional structural components the composition claimed possesses, but instead but instead appears to quantify a property that such an arrangement of components would necessarily possess.  Claim 3 incorporates a description of the quantity of peracetic acid which is to be generated by the combination of peroxide source and acetyl source recited by Claim 1.  Claims 6-8 narrow the identity of the dye of Claim 1 to Amaranth.  Claims 11 and 12 narrow the identity of the peroxide source to, among others, sodium percarbonate.  Claims 13 and 14 narrow the identity of the acetyl source to, among others, tetraacetylethylenediamine (TAED).  Claim 15 indicates that any of a Markush-type listing of additional composition components may be included in the compositions claimed; art which describes the inclusion of any of these elements which applicants indicate can suitably be included in the compositions “consisting essentially of” the three require elements recited by Claim 1 will be presumed to contain elements which will not interfere with the basic and novel properties of the invention.  Newly added Claim 24 indicate that the composition is one which “consists of” a hydrogen peroxide source, an acetyl source, a peracetic acid bleachable dye, and any of acidifying agents, wetting agents, pH 
Erkenbrecher describes the formation of peracid-based removable antimicrobial compositions.  (Abs.).  Specifically, Erkenbrecher describes compositions which, when each of a water-soluble or water-dispersible film forming agent, an inert solvent, a peroxyacid precursor, and a rheology modifier are combined, form a peroxyacid.  [0027-31].   Erkenbrecher indicates that the inert solvent refers to water or other solvents, [0049], while also describing the compositions as “components suitable for in situ generation of a peracid, particularly where the reaction components remain separated until use, such as by dividing the components into solid and liquid components permitting the ingredients to react when water is combined with the solids.  [0066-68; 0102-03].  Solid forms of the components are described as being provided in powder form suitable for combination with liquids.  [0063].  Erkenbrecher indicates that when combined, the peracid generated is most preferably 0.2%, most preferably generated within 5 minutes of the components being combined.  [0077-79].  Particularly suitable film-forming agents include ethylene oxide/propylene oxide/ethylene oxide copolymers.  [0092].  Applicants indicate that agents recited by Claim 15 as usefully included in the compositions consisting essentially of, or even those consisting of, a peroxide source, acetyl source, and peracetic acid bleachable dye include PLURONIC PE 6800.  This is a species of the ethylene oxide/propylene oxide/ethylene oxide copolymers taught by Erkenbrecher as each of suitable film-forming agents or surfactants for use in the compositions containing the film-forming agent, inert solvent, peroxyacid precursor, and rheology modifiers.  Erkenbrecher [0027-31; 0072; 0092], See also Specification pg. 14-15.  A particularly preferred peroxyacid precursor is the TAED of instant claims 1, 13, and 14.  [0105; 
The only difference between the explicitly described compositions of Erkenbrecher and the instant Claim language lies in the fact that the composition is one “configured to generate and indicate an initial achievement of a biocidally effective concentration of peracetic acid…being a substantial removal of color generated by said peracetic acid bleachable dye.”  In view of the art available at the time the instant application was filed,  the Examiner considers this merely a functional description of an amount of bleachable dye present in the composition relative to the quantity of peracetic acid to be generated from the peroxide and acetyl sources.  This interpretation is supported by the teachings of Ignacio, which explicitly establishes that in the context of sterilization compositions, monitors, and more specifically sterilization monitors which undergo distinct color changes in the presence of a peracetic acid, (Abs., Col.2, L.46-52), “the quantity of dye in the composition also will influence the rate at which the composition undergoes the distinct color change.  (Col.3, L.26-28).  This color change may explicitly be employed to determine whether particular concentrations of peracetic acid, such as about 2500ppm, have been achieved, (Col.2, L.1-6), or after a certain period of time has passed. (Col.2, L.65 – Col.3, L.4).  This understanding is augmented by the teachings of Antonoplos, which, See (Col.7, L.35 – Col.8, L.4) (indicating that “the concentration of dye will alter the degree of bleaching that occurs when the dye is exposed to an oxidation-type sterilant.  Use of a high concentration dye mixture decreases the rate of color change.  Applying dye in a low dye concentration mixture increases the rate of color change.”)  As such, the skilled artisan would understand that adjusting the amount of bleachable dye present in a sterilizing and indicator system relative to the amount of oxidizing agent would decrease the time from mixing at which the color change would occur, coinciding, should the artisan choose, with a point at which a particular peracetic acid concentration is achieved following the suggestions of Ignacio.  Armed with this understanding, applicants language describing the composition as one “configured to generate and indicate an initial achievement of a biocidally effective concentration of peracetic acid…being a substantial removal of color generated by said peracetic acid bleachable dye” simply represents a modification of the concentration of bleachable dye present in the composition relative to the oxidizing agent present, and is therefore an obvious modification of the teachings of the Erkenbrecher reference.  As the physical manifestation of the functional language describing the compositions of the instant claims arises from the difference in relative amounts of peroxide/acetyl source and the bleachable dye present in the compositions, applicants’ compositions, by this recitation, simply encompass a greater redox pair/dye concentration, so that an excess of oxidant will remain or continue to be generated after sufficient oxidant has oxidized the quantity of bleachable dye present.  Given the art of prima facie obvious because generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Erkenbrecher does not specifically recite Amaranth as the indicator dye capable of being decomposed on exposure to the oxidant-based decontaminant.
Pegelow describes granulated materials, which the examiner considers synonymous with the instantly claimed “powder composition,” containing a bleach activator in combination with, among others, bleaching agents, dyes, and additional components.  (Abs.).  Sodium percarbonate powder is described as an exemplary agent providing an oxidizing bleaching action.  [0153-55].  Each of E110 Sunset Yellow; food Yellow 3 (15985) (recited as FD&C Yellow (C.I. 15985) of the instant claims, also corresponding to the FD& C Yellow of Erkenbrecher), [ 0195], and Amaranth (CI 16185) are each described as exemplary dyes capable of not only being included as colorants in disinfecting dye compositions, but also of being oxidatively destroyed by the formation of peracids from precursors with which they are combined.  [0165-69].  Fragrances ([0229]), surfactants ([0114]), builders ([0075]) and co-builders ([0090]), may also be included in the granulated materials described.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant invention to have combined sodium percarbonate powder with solid peracid precursors such as TAED, dyes, wetting agents such as ethylene oxide/propylene oxide/ethylene oxide copolymers, and flow modifiers such as fumed or precipitated silicas to provide a solid prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "reading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”)  Here, Erkenbrecher teaches the solid granular compositions of the instant claims (requiring nothing more than a “film former” [overlapping the “wetting agents of the instant claims, peroxyacid precursor, and “rheology modifier” [overlapping the “flow modifiers” of the instant claims]), but for the recitation of Amaranth as an indicator dye capable of being included during a disinfecting process.  The teachings of Ignacio, Antonoplos, and Pegelow address by virtue of their establishing that Amaranth is a dye suitable for incorporation into peracid containing disinfecting compositions which Erkenbrecher explicitly requires.  As has been explained above, the language directed to the composition being one which is “configured to generate and indicate an initial achievement of a biocidally effective concentration of peracetic acid…being a substantial removal of color generated by said peracid bleachable dye,” describes an amount of such dye which functions to establish that a certain concentration of peracid has been produced by the peracid precursors Erkenbrecher teaches provide the disinfecting capacity of the compositions described.  The skilled artisan would understand that these dyes would be oxidatively destroyed in the process of peracid precursors reacting to form peracids to provide what applicants consider, and which each of Erkenbrecher and Ignacio render See Ignacio, Col.2, L.1-6 (indicating “The invention also features a method of determining whether a solution including peracid has a concentration of peracetic acid of about 2500ppm. (0.25%)  The Monitor composition is exposed to the peracetic acid solution under conditions that will cause the monitor composition to undergo a color change at about 2500ppm (0.25%) of peracetic acid.” (emphasis added)).  As such, the art establishes that including a dye such as either FD&C Yellow 6 or Amaranth in amounts designed to affect a color change at about 2500ppm of peracetic acid in the compositions of Erkenbrecher appears little more than the predictable use of prior art elements according to their established functions, and obvious thereby.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)).

Response to Arguments
Applicant's arguments filed 15 December 2021 have been fully considered but they are not persuasive.
Applicants assert that elements recited by Erkenbrecher as required or optional components are not recited by the claims.  This is only correct if one fails to look to applicants’ own specification to illuminate what applicants themselves consider representative of any of the generic acidifying agents, wetting agents, pH buffering agents, sequestering agents, flow modifiers, perfumes, or additional dyes which are explicitly recited as elements of the claims.  As set forth above, by describing the “wetting agents” as “surfactants,” of which an exemplary 
In a similar manner, nothing of Erkenbrecher particularly limits the dyes useful in such compositions.  Relying not only on the Erkenbrecher reference considered in a vacuum but on the totality of art available to the skilled artisan under the proper obviousness evaluation, as has been set forth previously and again above, the skilled artisan is provided a motivation to select an acid-bleachable dye owing to the benefits associated with such a selection from among art-recognized alternatives, specifically the recognition that the inclusion of bleachable dyes as monitors permitting the skilled artisan to establish, for example, the presence of disinfecting amounts of peracetic acid have been obtained in the disinfecting solution.  See Ignacio, supra.
Concerning applicants’ piecemeal discussion of the Ignacio, Antonoplos, and Pegelow references considered in a vacuum are unpersuasive, as this fails to properly address the rationales each of these references were relied upon. Applicants are reminded that it is not possible to establish the non-obviousness of an invention rendered obvious by the combined teachings of multiple prior art references by arguing that each of the references relied upon fails to teach the entirety of the invention which has been claimed; the absence of a single anticipatory reference is implied by both the reliance on the combined teachings of multiple references as well as the fact that the rejection being made is one of obviousness under 35 U.S.C. 103(a) rather than any of the subsections of 35 U.S.C. 102.  MPEP § 2145(IV), see In re Keller, 642 F.2d 413, 426 (C.C.P.A. 1981) (citing Application of Young, 403 F.2d 754, 757 (C.C.P.A. 1968 (indicating 
Upon further consideration of what the art as a whole teaches, as has been set forth above, nothing of any of the instant claims appears to distinguish the invention claimed from the art of record.  Nothing of the Erkenbrecher reference requires the inclusion of any components excluded by the instant claims, rendering even the compositions consisting of a peroxide source, acetyl source, peracetic acid bleachable dye, and any of acidifying agents, wetting agents, pH buffering agents, sequestering agents, flow modifiers, perfumes, or additional dyes.  As such, even the narrowest embodiments of the instant claims appear mere obvious modifications of the compositions of Erkenbrecher.

Conclusion
No Claims stand allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613